Citation Nr: 0214756	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-08 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 23, 1995 for 
the assignment of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from August 1953 to August 1960 
and from April 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO assigned a 100 percent disability rating for 
PTSD, effective March 23, 1995.  The veteran perfected an 
appeal of the effective date assigned.

In a June 2001 notice of disagreement, the veteran through 
his attorney requested a hearing.  That hearing was not 
provided, and to the Board's knowledge the hearing request 
has not been withdrawn.  This case is therefore being 
remanded to the RO to provide the veteran the requested 
hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing as 
requested by the veteran.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

